Per Curiam.

The question presented is whether the appellant became a taxpayer engaged in business on April 13, 1956, when it became obligated under the lease to deliver store equipment to the lessee at a future date, or on December 31, 1956, when it had acquired and was holding a working inventory of equipment for leasing, or on February 4, 1957, when possession of the equipment was transferred to the lessee and rental payments began, in accordance with the agreement.
From an examination of the record in this case, this court is of the opinion that the decision of the Board of Tax Appeals, holding that appellant became a taxpayer engaged in business on February 4, 1957, is not unreasonable or unlawful. The decision is, therefore, affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Bell, Herbert and Peck, JJ., concur.
Taet, J., dissents. See Schott Auction Co. v. Bowers, Tax Commr., 167 Ohio St., 321.
Matthias, J., dissents.